                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

C.F., By His Parents, W.F. and L.F.,             :
                                                 :
               Plaintiffs,                       :          CIVIL ACTION
       v.                                        :
                                                 :          NO. 17-4765
RADNOR TOWNSHIP SCHOOL                           :
DISTRICT,                                        :
                                                 :
               Defendant.                        :

                                       MEMORANDUM

Tucker, J.                                                                  March 14, 2019

       Before the Court are Plaintiff’s Motion for Judgment on the Administrative Record

(“Plaintiffs’ Motion”) (ECF No. 13), the Motion for Judgment on the Administrative Record by

Defendant Radnor Township School District (“Defendant’s Motion”) (ECF No. 15), the

underlying Sealed Administrative Record (ECF No. 10), Plaintiff’s Cross-Response in

Opposition to Defendant’s Motion for Judgment on the Administrative Record (ECF No. 17),

and Defendant Radnor Township School District’s Response to Plaintiff’s Motion for Judgment

on the Administrative Record (ECF No. 20). Upon consideration of the foregoing, and as

explained in detail below, Plaintiff’s Motion is DENIED and Defendant’s Motion is GRANTED.

I.     PROCEDURAL HISTORY

       Plaintiff is a student diagnosed with Asperger’s Disorder, Attention Deficit Hyperactivity

Disorder, and classified under the Individuals with Disabilities Education Act (“IDEA”) as a

student with autism and speech/language impairment. After Plaintiff’s parents (“Parents”)

unilaterally enrolled Plaintiff in a private school, Parents demanded that Defendant Radnor

Township School District reimburse them for the costs of Plaintiff’s private school tuition.

Parents enrolled Plaintiff in a private school because they rejected the Individualized Education

                                                1
Plan (“IEP”) that Defendant designed for Plaintiff with the input of Plaintiff, Parents, and

Plaintiff’s private education and medical experts.

       Defendant refused to reimburse Plaintiff’s private school tuition because it believed that

the IEP it offered met the requirements of the IDEA and Radnor Middle/High School was an

appropriate placement for Plaintiff. The Parties proceeded to an administrative due process

hearing to resolve their dispute. After a three-day hearing involving live testimony and the

admission of a number of exhibits, the hearing officer concluded that the IEP complied with the

requirements of the IDEA and, therefore, Plaintiff and Parents were not entitled to

reimbursement for Plaintiff’s private tuition.

       After receiving this adverse decision, Plaintiff and Parents filed suit in this Court arguing

that the hearing officer erred in rendering her decision. The Parties have submitted cross

motions for judgment on the administrative record, which are now ripe for decision.

II.    FACTUAL BACKGROUND

       A.      Plaintiff C.F.’s Early Childhood and Education

       Early in life, Plaintiff was slow to meet certain physical and developmental milestones.

Hearing Officer Decision (“HOD”) 3 ¶ 2, ECF No. 10.1 Among other things, Plaintiff received

therapy for generalized hypotonia (relating to low muscle tone), hip dysplasia (relating to the fit

of the ball and socket joint of the hip), distal arthrogryposis (relating to bone joint deformities),

and vertical talus (relating to a foot muscle disorder). HOD 3 ¶ 3. In addition to physical

therapy, Plaintiff also received early intervention speech services and private speech/language

therapy. HOD 3 ¶¶ 2, 5.



1
 All citations to the Sealed Administrative Record are to the documents contained at ECF No.
10. The Court received a supplement to the Sealed Administrative Record identified as “Exhibit
A” at ECF No. 22.
                                                   2
        From age two to six, Plaintiff attended a private pre-Kindergarten school. HOD 3 ¶ 6. At

Parents’ direction, Plaintiff stayed in pre-Kindergarten for an extra year and, consequently, was

one year older than most students when he began Kindergarten at a public elementary school.

HOD 3 ¶ 6. Before the start of Plaintiff’s Kindergarten year, Parents asked Defendant to

evaluate Plaintiff to determine whether he was eligible for special education support. HOD 3 ¶

7. Defendant determined that Plaintiff was eligible for special education support and, thus,

Defendant designed a Kindergarten education plan with various special education services.

HOD 3 ¶ 7. Plaintiff spent a full Kindergarten year at a Radnor Township School District

school. HOD 3 ¶ 7.

        After one year in Kindergarten, however, Parents removed Plaintiff from public school

and enrolled Plaintiff in a private parochial school. HOD 3 ¶ 7. Plaintiff remained in parochial

school from first through eighth grade. For the duration of Plaintiff’s time in parochial school,

Plaintiff did not receive any special education programming. HOD 3 ¶ 8.

        B.      Parents Hire Private Psychologist and Private Speech/Language Pathologist
                to Evaluate Plaintiff

        In the Fall of 2015, Parents retained a private psychologist to evaluate Plaintiff “to help

[Plaintiff] transition to an independent high school.” See generally P-15 (Dr. Anderer’s

Confidential Report of Psychoeducational Evaluation); see also HOD 6 ¶ 33 (finding Parents had

Plaintiff “privately evaluated in the fall of [Plaintiff’s] 8th grade”). Plaintiff’s private

psychologist, Dr. Susan E. Anderer, worked to determine Plaintiff’s “areas of strength and

weakness.” P-15 1. Dr. Anderer used various cognitive assessments in reaching her

conclusions. See P-15; P-21 8 of 19. Ultimately, Dr. Anderer produced a report of her findings

and provided the report to Parents. P-15.




                                                   3
         Around the time Parents retained Dr. Anderer to evaluate Plaintiff, Parents also retained a

private speech/language pathologist, Ms. Axelman, to evaluate Plaintiff’s speech and language

abilities. HOD 7 ¶ 41 (citing P-19 (Ms. Axelman’s Speech and Language Summary and

Recommendations)). Ms. Axelman also produced a report for Parents. Among other

recommendations, Ms. Axelman suggested that Plaintiff “receive two to three intensive,

individual, forty-five minute sessions of speech/language therapy per week to address his

underlying oral language problems.” P-19 7 of 23; HOD 8 ¶ 49. Later, at Ms. Axelman’s

recommendation, Parents retained the services of speech/language therapist Ms. Jan Wechsler to

provide Plaintiff with speech therapy. Hr’g Tr. 310:4–15.

         C.     Parents Contact Defendant to Evaluate Plaintiff in Advance of Ninth Grade

         In late December 2015 and early January 2016, Parents contacted Defendant to request

that Defendant evaluate Plaintiff for special education programming, ostensibly to aide Plaintiff

in his education at a Radnor Township School District school. HOD 4 ¶ 10. Unbeknownst to

Defendant, on January 7, 2016, before Parents received from, or returned to, Defendant the

requisite Permission to Evaluate form that would initiate the evaluation process, Parents

submitted entrance applications to three private schools, including Delaware Valley Friends

School (“DVFS”)—the school where Parents later unilaterally enrolled Plaintiff. HOD 16 ¶ 111.

Parents paid DVFS a one hundred dollar application fee and further represented to DVFS that

they were “pursuing school district funding” to pay for Plaintiff’s private school tuition. HOD

16 ¶ 111. Meanwhile, Plaintiff continued his eighth grade year in parochial school. See HOD 9

¶ 58 (finding that Parents “expressed that [they] wanted Student to finish eighth grade at the

Parochial School rather than starting services with the District” in the middle of the 2016 school

year).



                                                  4
       On February 2, 2016, Parents returned the required Permission to Evaluate form to

Defendant with a copy of Dr. Anderer’s Confidential Report of Psychoeducational Evaluation

and Ms. Axelman’s Speech and Language Summary and Recommendations for consideration by

the eventual IEP team charged with designing Plaintiff’s IEP. HOD 4 ¶ 11.

       Having obtained permission from Parents to evaluate Plaintiff, Defendant embarked on a

thorough inquiry into Plaintiff’s educational strengths and weaknesses. HOD 4–6 ¶¶ 15–32.

Among other things, Defendant’s evaluation of Plaintiff included a Radnor Township School

District psychologist: observing Plaintiff in his private parochial school, interviewing two of

Plaintiff’s teachers, requesting Plaintiff’s teachers complete various surveys and evaluations of

Plaintiff, assessing Plaintiff’s cognitive abilities using, among other things, the Wechsler

Intelligence Scale for Children-Fifth Edition (WISC-V),2 the Informal Reading Inventory

assessment developed by Temple University, the Clinical Evaluation of Language

Fundamentals-Fourth Edition, the Wechsler Individual Achievement Test-Third Edition (WIAT-

III),3 the Behavior Assessment System for Children-Second Edition (BASC-2),4 and the

Children’s Memory Scale). HOD 4–6 ¶¶ 15–32.

       On April 2, 2016, Defendant issued its Evaluation Report of Plaintiff. See generally P-21

(Defendant’s Evaluation Report). Defendant concluded, among other things, that Plaintiff’s



2
  The WISC-V assessment is administered by a psychologist, completed by the student, and is
used to determine the student’s cognitive skills in things such as memory, verbal comprehension,
reasoning, and processing speed. See P-21 7 of 19 (providing a description of the skills assessed
by the WISC-V).
3
  The WIAT-III assessment is administered by a psychologist, completed by the student, and is
used to determine various areas of a student’s academic achievement. See P-21 8 of 19
(providing a description of the “three major domains” tested using the WIAT-III).
4
  The BASC-2 assessment is completed by a student’s parents and teachers and is used to
evaluate the student’s emotional and behavioral strengths and weaknesses. See P-21 12 of 19
(explaining that the BASC-2 is a “multi-dimensional rating scale that measures numerous aspects
of behavior and personality.”).
                                                 5
“primary disability IDEA classification is Autism Spectrum Disorder with a secondary

classification of Speech-Language Disorder.” HOD 6 ¶ 32. In view of Plaintiff’s Autism

Spectrum disorder and Speech-Language Disorder, Defendant determined that Plaintiff qualified

for special education services under the IDEA. P-21 16 of 19 (concluding that “[t]he student has

a disability AND is in need of specially designed instruction, and therefore IS ELIGIBLE for

special education”); see also HOD 2 (providing that “Student is . . . eligible for special education

pursuant to the Individuals with Disabilities Education Act . . . under current classifications for

autism and speech/language impairment”).

       D.      Development of the IEP

       Just over two weeks later, on April 18, 2016, Defendant hosted an IEP team meeting with

Parents. HOD 9 ¶ 51. Many persons attended the meeting including: Parents, three regular

education teachers, two special education teachers, the school district psychologist who assisted

in the creation of Defendant’s Evaluation Report, Plaintiff’s private psychologist, Plaintiff’s

private speech pathologist, a Local Education Agency representative, Defendant’s supervisor of

instruction, and an education advocate. S-4 3 of 43 (IEP). Together, these persons formed

Plaintiff’s IEP team. S-4 3 of 43.

       During the meeting, the IEP team reviewed Defendant’s Evaluation Report and the draft

IEP. H’rg Tr. 33:14–15. Neither Parents nor the special education advocate lodged any

objection to the evaluation report or IEP at that time. Hr’g Tr. 34:19–24 (testifying that it was

not until ten days after the IEP meeting that Defendant “had heard about concerns. We did not

hear any concerns about our evaluation when we were going over it at the meeting.”). At the end

of the IEP meeting, Defendant explained to Parents that Defendant would next send its proposed




                                                  6
IEP and a Notice of Recommended Educational Placement (“NOREP”) to Parents for their

approval. HOD 9 ¶ 57.

       Ten days after the IEP meeting, on April 28, 2016, Parents sent a letter to Defendant

rejecting the proposed IEP and the NOREP. HOD 10 ¶ 60. Parents requested another meeting

with Defendant to discuss the proposed IEP. HOD 10 ¶ 62.

       On June 15, 2016, the Parties again met with Defendant. HOD 10 ¶ 63. Prominent

among the matters discussed at the second IEP meeting was Parents’ private speech/language

therapist’s concern that “the District’s proposed amount of speech and language group therapy

was insufficient, that pull-out services and push-in services were not going to address the whole

continuum of Student’s needs, and that a regular education classroom would be too large, too

noisy, and too fast-paced for Student.” HOD 10 ¶ 64. Parents also voiced a concern that

Plaintiff needed a “small, more structured environment so [Plaintiff] would not be overwhelmed

and would not be distracted.” HOD 10 ¶ 65. Given Parents’ private speech/language therapist’s

and Parent’s concerns, Defendant “added four more Specially Designed Instructions (SDIs) to

the IEP,” each of which was targeted at giving Plaintiff more structure, personal attention, and

tools for increasing his focus. HOD 10 ¶ 67; see S-4 36 of 43 (memorializing that on “6/15/16”

four SDIs were added to the IEP). After the June 15, 2016 follow-up meeting, having considered

the additional input from Parents, Defendant finalized and issued the IEP. HOD 11 ¶ 78;

       On June 20, 2016, Defendant issued its second NOREP to Parents with a final proposed

IEP. HOD 10 ¶ 69. On June 28, 2016, Parents communicated to Defendant that they considered

the proposed IEP inappropriate under the IDEA and that they, therefore, would enroll Plaintiff in

a private school at public expense. HOD 11 ¶ 70. On June 29, 2016, Parents officially rejected




                                                7
the second NOREP by letter. HOD 11 ¶ 71. On July 15, 2016, Parents officially enrolled

Plaintiff in private school at DVFS. HOD 11 ¶ 72. Plaintiff has attended DVFS ever since.

       Despite Parents’ unilateral decision to enroll Plaintiff in private school, at Parents’

request, Defendant met with Parents again. On July 18, 2016, Defendant and Parents met, and

this time parents were not only accompanied by a special education advocate, but also by legal

counsel. HOD 11 ¶ 73. At the July 18, 2016 meeting, Parents stated their concern about

Plaintiff’s placement at Radnor Township High School because of the high school’s size. HOD

11 ¶ 74. Defendant explained that the IEP addressed such concerns about size through a number

of SDIs, including those that Defendant added to address Parents’ concerns after the June 15,

2016 IEP team meeting. HOD 11 ¶ 74.

       The July 18, 2016 meeting was the last time the Parties discussed Plaintiff’s IEP and

placement until Plaintiff filed a due process complaint seeking a decision that Plaintiff was

entitled to reimbursement of Plaintiff’s private school tuition because Defendant’s IEP did not

offer Plaintiff a Free Adequate Public Education (“FAPE”) as required by the IDEA. HOD 11 ¶

74.

       E.      The IEP

       At forty-two pages long, the final IEP includes, among other things: Plaintiff’s “Present

Levels of Academic Achievement and Functional Performance,”5 “Parental input from meeting

on 4-18-16,”6 Parental input from the IEP team meeting on “6-15-16,”7 Defendant’s offered

“Transition Services,”8 accommodations to be provided to Plaintiff in connection with Plaintiff’s



5
  S-4 7 of 43.
6
  S-4 15 of 43.
7
  S-4 15 of 43.
8
  S-4 18 of 43. Transition services included, among others, Plaintiff’s:


                                                 8
“Participation in State and Local Assessments,”9 seven “Measurable Annual Goals,”10 over thirty

“Specially Designed Instructions and Modifications,”11 and other forms of support offered to

Plaintiff12 in connection with Plaintiff’s school placement.13

        The IEP identified Plaintiff’s strengths as:

                •       Average intellectual functioning;
                •       Average academic achievement/mastery;
                •       Well-developed math skills;
                •       Strong encoding skills;
                •       Average sight word recognition and phonetic decoding;
                •       Ability to learn and improve with focused interventions;
                •       Motivated learner; and
                •       Desire to please others and meet expectations.

HOD 11 ¶ 76 (citing Hr’g Tr. 561–62); S-4 17 of 43.

        The IEP identified the following “academic, developmental, and functional needs related

to student’s disability:”

                •       Continue to improve reading comprehension
                •       Continue to improve written expression
                •       Continue to improve social skills
                •       Cognitive and visuomotor processing speed
                •       Continue to improve math problem solving and fluency skills
                •       Develop self advocacy skills
                •       Develop speech and language skills


                attend[ance] [of] ‘Freshman Fundamentals’ . . . in which [Plaintiff]
                would meet other same-grade students and be given an opportunity
                to see the building . . . given a study skills book and taught over the
                course of a half-hour how to take notes effectively, how to organize,
                and how to outline . . . . how to identify resources within the building
                and within the student’s life . . . . [how to strike ] school/life balance
                . . . and how to become part of the high school community.

HOD 15–16 ¶ 108.
9
  S-4 20 of 43.
10
   S-4 25 of 43–31 of 43.
11
   S-4 33 of 43–37 of 43.
12
   S-4 39 of 43–42 of 43.
13
   S-4 39 of 43–42 of 43.
                                                    9
               •      Develop organization skills
               •      Work towards decreasing anxiety in new situations

HOD 11 ¶ 77 (citing Hr’g Tr. 561–62); S-4 17 of 43.

       Section V of the IEP—“Goals and Objectives”—identified the following seven

“measurable annual goal[s]” for his based on Plaintiff’s abilities and needs:

               Plaintiff’s Goals                               As Stated in the IEP
 1   Reading Comprehension and                 “Given a 6th grade reading level passage,
     Expression Goal                           [Plaintiff] will be able to read and answer
                                               questions (both explicit and implicit) with 80%
                                               accuracy on 3 consecutive probes as measured
                                               every other week.” S-4 25 of 43.
 2   Written Expression Goal                   “When given a grade level writing prompt,
                                               [Plaintiff] will write complete paragraphs with
                                               topic sentence, relative supporting details,
                                               conclusion statement, and correct grammar,
                                               capitalization, punctuation and spelling scoring
                                               proficient on the given rubric used in 2 out of 3
                                               writing prompts as measured monthly.” S-4 26
                                               of 43.
 3   Math Problem Solving Goal                 “Given classroom instruction, [Plaintiff] will use
                                               and apply procedures to simplify algebraic
                                               expressions, write, solve, graph and apply
                                               equations, inequalities, and analyze sets of data
                                               for the existence of a pattern with 80% accuracy
                                               on 3 of 4 trials as measured monthly.” S-4 27 of
                                               43.
 4   Verbal Comprehension/Expression and       “When presented with non-literal expressions
     Language Goal                             (ex. idiom, simile or metaphor) during speech-
                                               language therapy sessions, [Plaintiff] will
                                               demonstrate comprehension by either orally
                                               defining the targets or giving an example with
                                               85% accuracy over 6 consecutive weeks as
                                               measured monthly.” S-4 28 of 43.
 5   Social Skills and Oral Communication      “In a specific direct instruction skill class during
     Goal                                      individual meetings, role-play situations or small
                                               group discussions on a monthly basis, [Plaintiff]
                                               will initiate at least three conversations with the
                                               teacher, paraprofessional or other student/s and
                                               follow through with three conversation volleys
                                               related to the initial interaction improving from a
                                               baseline of _____ conversation initiations.” S-4
                                               29 of 43.

                                                10
 6   Self-Advocacy Skills, Organization       “[Plaintiff] will demonstrate appropriate self-
     Skills, and Executive Functioning Goal   advocacy skills as demonstrated by attaining the
                                              following objectives:

                                                   1. With # prompts fading to #
                                                      prompts/independence, when
                                                      presented with a demand that
                                                      [Plaintiff] is having difficulty
                                                      complying with for any reason
                                                      (e.g. does not understand, feels
                                                      overwhelmed, etc) [Plaintiff]
                                                      will seek out staff to assist him
                                                      with clarifying the demand and
                                                      planning for its completion.
                                                   2. With # prompts fading to #
                                                      prompts/independence,
                                                      whenever [Plaintiff] has past
                                                      due assignments or make-up
                                                      work, he will conference with
                                                      staff to create a manageable
                                                      schedule for completion.
                                                   3. With # prompts fading to #
                                                      prompts/independence, when
                                                      [Plaintiff] needs more time,
                                                      explanation, assistance, etc. to
                                                      complete an assignment, he will
                                                      request it.”

                                              S-4 30 of 43.
 7   Social Skills and Anxiety                “When faced with a challenging situation (e.g.
     Reduction/Coping Skills Goal             denied access to preferred activity, non-preferred
                                              social situation or conflict, internal
                                              conflicts/environmental stressors not expressed
                                              outwardly, anxiety) across the school day,
                                              academic or social, contrived or authentic
                                              setting, [Plaintiff] will identify [] coping
                                              strategies previously learned with no more than
                                              two prompts (verbal or visual) (ie. take a deep
                                              breath, express feelings, ask for assistance or
                                              break . . . and independently use the strategy to
                                              calm himself in ten minutes or less in 80% of 10
                                              periods/1 semester.” S-4 31 or 43.

       To meet these seven measurable annual goals, the IEP enumerated thirty-one SDIs and

established a “program modification” for Defendant. Among others, the IEP set forth SDIs to

                                              11
meet Plaintiff’s goals for organization and social skills, and to assist Plaintiff in the classroom

setting by reducing distractions. See HOD 12–15 ¶¶ 87–103 (providing a summary of the SDIs);

S-4 33 of 43–36 of 43.

       F.      Due Process Hearing

       Having considered three days’ worth of documentary evidence and live witness

testimony, the administrative hearing officer concluded that Defendant “ha[d] more than met its

obligation under the IDEA to offer [Plaintiff] a free, appropriate education.” HOD 27. In

reaching this decision, the hearing officer made one notable evidentiary ruling, drew a number of

credibility determinations, and addressed three arguments raised by Plaintiff.

       First, on the second day of the hearing, Plaintiff attempted to call Dr. Roberta Krauss to

testify about a psychological report (“Krauss Report”)14 that Dr. Krauss had authored about

Plaintiff. Hr’g Tr. 383:18–384:22. The hearing officer excluded Dr. Krauss’s testimony on

grounds of relevance and cumulativeness since Dr. Krauss’s evaluations of Plaintiff occurred on

November 21, 2016, December 15, 2016, and December 21, 2016—after Plaintiff had enrolled in

and began attending DVFS—and well after Defendant created the challenged IEP in this case.

       As a matter of timing, the hearing officer reasoned that Dr. Krauss, and the Krauss

Report, could not “be probative” on the issue of whether Defendant’s proposed IEP for Plaintiff

was appropriate and met the requirements of a free appropriate public education under the IDEA.

Hr’g Tr. 383:24–25. It is a hearing officer’s “job” she explained, “to look at the IEP at the time

that it was created. And what [Defendant] knew at the time [the IEP] was created.” Hr’g Tr.




14
  On May 21, 2018, Plaintiff submitted the Krauss Report as a supplemental exhibit to the
Sealed Administrative Record. A copy of the Krauss Report, therefore, is docketed at ECF No.
22.
                                                  12
383:24–384:4. Thus, the hearing officer did not consider the Krauss Report in forming her

conclusion regarding the propriety of the IEP.

       Second, the hearing officer found that while she considered “most of [Plaintiff’s]

witnesses credible[,]” Plaintiff’s “private treating speech/language therapist [Jan Wechsler] was

so wedded to her position that [Plaintiff] could only be appropriately served in a setting such as

[DVFS] that her credibility was . . . to be accorded very little weight.” HOD 18–19. The hearing

officer also observed that Ms. Wechsler’s opinion was further weakened by the fact that Ms.

Wechsler had not “observed [Plaintiff] in any classroom setting.” HOD 19 (citing Hr’g Tr. 305–

82).

       Finally, in rendering her decision, the hearing officer addressed the three reasons why

Plaintiff believed the IEP failed to offer Plaintiff a FAPE. In Plaintiff’s post-hearing brief,

Plaintiff argued that:

               1) the IEP does not offer a program that will allow student to make
               appropriate progress in all areas of need known to the District at the
               time it proposed the IEP;
               2) the IEP proposes a placement for Student that ignores the
               []compelling need for a small, highly-structured, distraction-
               minimized environment with direct and immersive instruction;
               [and]
               3) the IEP was not clear about how some of its most critical SDI and
               modifications (and most notably the paraprofessional) would be
               implemented for Student.

HOD 24. The hearing officer considered each of these arguments in turn, and concluded that (1)

“the IEP’s goals and SDIs comprehensively address the constellation of Student’s complex

needs[,]” (2) “[a]ccepting for the sake of argument that Student does require small highly

structured environments . . . the District’s proposed classes offered those advantages at a level far

above IDEA’s guaranteed ‘basic floor of opportunity[,]’” and (3) the SDI relating to the use of a




                                                 13
paraprofessional was “straightforward” and the IEP provided a “good place to start” educating

Plaintiff. HOD 24–26.

       Plaintiff argues that each of these three conclusions was erroneous. See Pl.’s Mem. of

Law in Supp. 22 (stating that the “District’s IEP fails to offer [Plaintiff’ a FAPE in three ways,”

and proceeding to articulate the same arguments rejected by the hearing officer). As explained in

detail below, the Court rejects, as the hearing officer rejected, each of Plaintiff’s arguments and

concludes that the IEP not only provided Plaintiff with a “basic floor of opportunity” as required

under the IDEA, but that the IEP far exceeded the base requirements of the law.

III.   APPLICABLE STANDARDS OF REVIEW

       A.      Modified De Novo Standard of Review

       When reviewing a hearing officer’s decision “on an IDEA claim, district courts employ a

‘modified de novo’ standard of review.” J.G. v. New Hope-Solebury Sch. Dist., 323 F. Supp. 3d

716, 722 (E.D. Pa. 2018) (citing S.H. v. State-Operated Sch. Dist. of Newark, 336 F.3d 260, 270

(3d Cir. 2003)). Under the “modified de novo” standard of review, the “district court must give

‘due weight’ to the administrative record and must consider factual findings from the

administrative proceedings ‘prima facie correct.’” Jack J. v. Coatesville Area Sch. Dist., 2018

WL 3397552, *6 (E.D. Pa. July 12, 2018) (citing Ridley Sch. Dist. v. M.R., 680 F.3d 260, 269

(3d Cir. 2012)). Thus, “[a] district court reviewing an administrative fact-finder’s conclusions

must defer to such factual findings unless the court identifies contrary non-testimonial evidence

in the record or explains that the record read in its entirety compels a different conclusion.”

Braden O. v. W. Chester Area Sch. Dist., 2017 WL 2869397, at *4 (E.D. Pa. July 5, 2017) (citing

S.H., 336 F.3d at 270). For example, the issue of “whether an IEP is appropriate is a question of

fact” and, therefore, the administrative hearing officer’s decision on this issue should be afforded



                                                 14
appropriate deference. S.H., 336 F.3d at 270. A court must similarly defer to a hearing officer’s

credibility determinations “unless the non-testimonial extrinsic evidence in the record would

justify a contrary conclusion.” Shore Reg’l High Sch. Bd. of Educ. v. P.S. ex rel. P.S., 381 F.3d

194, 199 (3d Cir. 2004) (emphasis in original).

       As for a hearing officer’s legal conclusions, such legal conclusions “are subject to

plenary review.” Braden O., 2017 WL 2869397 at *4 (citing S.H., 336 F.3d at 271).

       B.      Burden of Persuasion

       In IDEA cases, the party appealing from an adverse administrative decision “bears the

burden of persuasion before the district court as to each claim challenged.” Ridley, 680 F.3d at

270. In this case, Plaintiff, in appealing the adverse decision of the hearing officer below, carries

the burden.

IV.    DISCUSSION

       To determine whether parents are entitled to reimbursement for their unilateral placement

of a child in a private school after refusing a public school’s offered IEP, courts apply the three-

part Burlington-Carter test. See, e.g., Benjamin A. through Michael v. Unionville-Chadds Ford

Sch. Dist., No. 16-2545, 2017 WL 3482089, at *15 (E.D. Pa. Aug. 14, 2017) (applying the

“Burlington-Carter test” to private school tuition reimbursement case); Methacton Sch. Dist. v.

D.W., No. 16-2582, 2017 WL 4518765, at *5 (E.D. Pa. Oct. 6, 2017) (same). Under the

Burlington-Carter test, the party seeking relief must show:

               (1)     The public school did not provide a FAPE;
               (2)     Placement in a private school was proper; and
               (3)     The equities weigh in favor of reimbursement.

Benjamin A., 2017 WL 3482089, at *15 (citing Florence Cty. Sch. Dist. v. Carter ex rel. Carter,

510 U.S. 7, 12–16 (1993)).



                                                  15
        The plaintiff must establish each of the three prongs of the Burlington-Carter test to

prevail. Thus, failure on any one of the prongs is fatal to a demand for reimbursement. Indeed,

if the plaintiff fails to establish the first prong of the test, then the reviewing court may

immediately end its analysis. See, e.g., Benjamin A., 2017 WL 3482089, at *17 (stopping

analysis after concluding that aggrieved student/parents had not established the first prong of the

Burlington-Carter test); N.M. v. Central Bucks Sch. Dist., 992 F. Supp. 2d 452, 472 (E.D. Pa.

2014) (same).

        To prove the first prong of the test—that the public school did not provide a FAPE—the

party seeking relief must show that the public school failed to “offer an IEP reasonably

calculated to enable a child to make progress appropriate in light of the child’s circumstances.”

Endrew F. ex rel. Joseph F. v. Douglas Cty. Sch. Dist. RE-1, 137 S. Ct. 988, 999 (2017).

        A.      Defendant Offered an Appropriate IEP and, Therefore, Provided Plaintiff
                With a FAPE

        The Court begins its analysis below first by analyzing the IEP and concluding that the

IEP was reasonably calculated to enable Plaintiff to progress in light of Plaintiff’s circumstances.

As such, the IEP provided Plaintiff with a FAPE as required under the IDEA and Plaintiff’s

claim for private tuition reimbursement fails under the first prong of the Burlington-Carter test.

Then, the Court concludes its analysis by addressing and rejecting each of Plaintiff’s three

specific arguments for reversing the hearing officer’s decision.

                i.      The IEP was appropriate because it was reasonably calculated to
                        enable Plaintiff to progress in light of Plaintiff’s circumstances.

        In enacting the IDEA, Congress intended “to ensure that all children with disabilities

have available to them a free appropriate public education that emphasizes special education and

related services designed to meet their unique needs and prepare them for further education,



                                                   16
employment, and independent living.” 18 U.S.C. § 1400(d)(1)(A) (emphasis added). To provide

a “free appropriate public education,” schools must ensure that special education and related

services are provided “in conformity with [a child’s] individualized education program” or

“IEP.” 18 U.S.C. § 1401(9)(D).

       The Supreme Court has explained that the central goal of any IEP is “to enable the child

to make progress.” Endrew F., 137 S. Ct. at 999. The “progress contemplated by [an] IEP must

be appropriate in light of the child’s circumstances.” Id. “An IEP is not a form document. It is

constructed only after careful consideration of the child’s present levels of achievement,

disability, and potential for growth.” Id. (citing 20 U.S.C. §§ 1414(d)(1)(A)(i)(l)–(IV),

(d)(3)(A)(i)–(iv)).

       The focus of any inquiry into the adequacy of an IEP is the child and, therefore, the

inquiry is necessarily fact-intensive. That the inquiry is particularly fact-intensive was made

clear by the Supreme Court’s decision not “to establish any one test for determining the

adequacy of educational benefits conferred upon all children covered by the Act.” Endrew F.,

137 S.Ct. at 991. “[T]his fact-intensive exercise will be informed not only by the expertise of

school officials, but also by the input of the child’s parents or guardians.” Id. at 999. Although a

child’s parents’ input must be considered in the formulation of the child’s IEP, a school district

“is not required to provide a specific program or employ a specific methodology requested by the

parent.” Parker C. through Todd v. W. Chester Area Sch. Dist., No. CV 16-4836, 2017 WL

2888573, at *7 (E.D. Pa. July 6, 2017); see also Coleman v. Pottstown Sch. Dist., 983 F. Supp.

2d 543, 563 (E.D. Pa. 2013) (citing P.P. ex rel. Michael P. v. W. Chester Areas Sch. Dist., 585

F.3d 727, 729–30 (3d Cir. 2009)) (stating that “maximal or optimal educational services or

results are not guaranteed under the IDEA”). What a school district must do, however, is



                                                17
“identify goals for meaningful improvement relating to a student’s potential.” Coleman, 983 F.

Supp. 2d at 563 (citing P.P. ex rel. Michael P., 585 F.3d at 729–30).

       As a matter of practice, a valid IEP will “respond[] to the student’s identified educational

needs by identifying the student’s present abilities, goals for improvement, services designed to

meet those goals, and a timetable for reaching those goals.” Coleman, 983 F. Supp. 2d at 563

(citing K.C. ex rel. Her Parents v. Nazareth Area Sch. Dist., 806 F. Supp. 2d 806, 813 (E.D. Pa.

2011)); see also D.S. v. Bayonne Bd. of Educ., 602 F.3d 553, 557 (3d Cir. 2010)) (providing

same). The IDEA requires, in short, that an IEP “provide [a] student with a ‘basic floor of

opportunity.’” J.G., 323 F. Supp. 3d at 724 (emphasis added).

       Here, the record reflects that the IEP was reasonably calculated to enable Plaintiff to

progress in light of his circumstances. Defendant rightly engaged in a thorough evaluation of

Plaintiff’s educational needs and abilities while incorporating Parents’ and Parents’ private

experts’ input; the IEP set forth seven measurable annual goals for Plaintiff based on his present

needs and abilities; and the IEP provided over thirty specially designed instructions and service

modifications to aid Plaintiff in reaching Plaintiff’s goals.

                               a.      Defendant performed a comprehensive evaluation of
                                       Plaintiff to determine Plaintiff’s then-present needs and
                                       abilities.

       To “assist with educational planning,” and at Parents’ request, Defendant engaged in an

extensive evaluation of Plaintiff’s educational and developmental needs and abilities. P-21 1 of

19. As the hearing officer found and—having reviewed the record—this Court agrees,

Defendant “in a fair and thorough manner[,] collected its own observational data, its own formal

testing data, and data it gleaned from the input of teachers and Parents, and also considered

detailed data offered by the private evaluating psychologist and the private evaluating and



                                                  18
treating speech/language therapists.” HOD 26. That Defendant’s evaluation of Plaintiff was

detailed and exhaustive is particularly impressive given “the [Defendant] had not had the

opportunity to work with [Plaintiff] in an educational setting since [Plaintiff was in]

Kindergarten.” HOD 26; see also HOD 3 ¶ 7 (citing H’rg Tr. 640) (finding that Plaintiff had

been educated at Radnor Elementary School for one year of Kindergarten before Parents

removed Plaintiff from public school in favor of private parochial school).

        In conducting its evaluation, Defendant drew upon a wide range of sources. Among

other things, Defendant dispatched its school district psychologist—Amy Wildey, Ed.M., CSP,

to observe Plaintiff in his English Language Arts class at Plaintiff’s private parochial school. P-

21 4 of 19. As part of Ms. Wildey’s observation, she observed Plaintiff’s behavior during

instruction and interviewed two of Plaintiff’s teachers for their input about Plaintiff. P-21 4 of

19 (showing that school district psychologist sought and received input from Mr. McConomy,

Plaintiff’s language arts teacher); Hr’g Tr. 122:7–10 (testifying that school district psychologist

sought and received input from Mr. Heacock, Plaintiff’s math, science, and social science

teacher); H’rg Tr. 156:20–159:14 (testifying that a district psychologist traveled to Plaintiff’s

private parochial school to observe Plaintiff in the classroom setting and have a discussion about

Plaintiff with Plaintiff’s teacher).

        Ms. Wildey also implemented several recognized cognitive and learning assessments to

determine Plaintiff’s academic and developmental circumstances. See P-21 7–15 of 19 (showing

that Defendant administered assessments to Plaintiff’s mother and teacher, including the BASC-

II assessment); P-21 13 of 19 (showing that Plaintiff completed an assessment relating to areas of

self-reported concern); HOD 4–6 ¶¶ 15–32 (recounting that Ms. Wildey administered the WISC-

V, WIAT-III, and Informal Reading Inventory assessments). Ms. Wildey’s use of such



                                                 19
assessments is fully consistent with recognized practices in evaluating students. See, e.g., K.D.,

2017 WL 3838653, at *8 (citing with approval to a school district’s use of various cognitive

assessments, like those used by Defendant in this case, and concluding that the school district’s

evaluation of a student’s abilities and needs complied with the requirements of the IDEA).

       Defendant also considered and incorporated information from Plaintiff’s private

psychological and educational experts and from Parents into its Evaluation. See, e.g., P-21 5 of

19 (incorporating Dr. Anderer’s Confidential Report of Psychoeducational Evaluation into

Defendant’s Evaluation); P-21 6 of 19 (incorporating Ms. Axelman’s Speech and Language

Summary and Recommendations into Defendant’s Evaluation); P-21 2–3 of 19 (incorporating a

written narrative of Parents’ concerns for and observations of Plaintiff into Defendant’s

Evaluation); P-21 6 of 19 (incorporating Plaintiff’s personal medical history and family medical

history into Defendant’s Evaluation). Consistent with Defendant’s incorporation of Plaintiff’s

private psychological and speech/language evaluations, the IEP itself incorporated information

from Plaintiff’s private psychological and speech/language reports and from discussions with

Parents. See, e.g., S-4 15 of 43 (incorporating “Parental input from meeting on 4-18-16” directly

into the IEP).

       As the evidence shows, Defendant engaged in a rigorous evaluation of Plaintiff’s then-

present needs and abilities before designing the IEP.

                              b. Using Defendant’s Evaluation as a springboard, the IEP
                                 Team designed the IEP with seven measurable annual goals
                                 tailored to Plaintiff’s needs and abilities.

       Based on its rigorous evaluation, Defendant properly generated a thorough list of

Plaintiff’s strengths and “academic, developmental, and functional needs related to [Plaintiff’s]

disability,” on which Defendant relied in setting measurable annual goals for Plaintiff. S-4 17 of



                                                20
43; see also HOD 11 ¶ 77 (citing Hr’g Tr. 561–62) (summarizing Defendant’s Evaluation and

findings); P-21 15–16 of 19 (providing a narrative summary of Plaintiff’s “present levels of

academic achievement” and “present levels of functional performance”).

          The IEP team identified Plaintiff’s strengths as: average intellectual functioning; average

academic achievement/mastery; well-developed math skills; strong encoding skills; average sight

word recognition and phonetic decoding; ability to learn and improve with focused interventions;

being a motivated learner; and having a desire to please others and meet expectations. HOD 11 ¶

76 (citing Hr’g Tr. 561–62); S-4 17 of 43. The IEP team then identified Plaintiff as needing to:

improve his reading comprehension, his written expression, his social skills, his visuomotor

processing speed, his math problem solving and fluency skills; develop his self-advocacy skills,

speech and language skills, organization skills; and work to decrease his anxiety. HOD 11 ¶ 77

(citing Hr’g Tr. 561–62); S-4 17 of 43.

          Based on these strengths and needs, the IEP team developed seven measurable annual

goals for Plaintiff that were reasonably calculated to allow Plaintiff to improve upon those

strengths and address his needs. That Plaintiff’s measurable annual goals were properly linked

to Plaintiff’s strengths and needs is apparent in the below chart. The chart shows Plaintiff’s

measurable annual goals on the left and Plaintiff’s identified abilities and needs on the right:

                   Measurable Annual Goal            Identified Ability for Improvement/Need to
                                                                    be Addressed15
           1     Reading Comprehension and         Defendant’s Evaluation identified Plaintiff as
                 Expression Goal. S-4 25 of        having a “reading disability” P-21 15 of 19.
                 43.                               Defendant also noted that Plaintiff’s:
                                                   “[l]anguage-based academic skills . . . continue
                                                   to fall below expectations,” Plaintiff’s “[d]eficits
                                                   are most evident on measures of comprehension
                                                   and with increasingly complex language,”



15
     The citations included in this column are illustrative, not exhaustive.
                                                   21
                                   Plainitff exhibits “performance below
                                   expectations for reading.” P-21 15 of 19.

                                   Similarly, Plaintiff’s private parochial school
                                   teachers expressed that they “would like to see
                                   him to continue to improve his reading
                                   comprehension.” P-21 6 of 19.
2   Written Expression Goal. S-4   Plaintiff’s private parochial school teachers
    26 of 43.                      expressed to Defendant that they “would like to
                                   see [Plaintiff] continue to improve . . . written
                                   language skills.” P-21 6 of 19.

                                   Defendant found that Plaintiff had “[p]roblems
                                   with higher level verbal expression [which]
                                   inevitably extend to the writing process.” P-21 5
                                   of 19.
3   Math Problem Solving Goal.     Defendant found that Plaintiff had a relative
    S-4 27 of 43.                  weakness in “math fluency,” specifically
                                   weaknesses in “math problem solving” and
                                   “multiplication fluency.” P-21 8 of 19.
4   Verbal                         “Speech-language testing demonstrated [that
    Comprehension/Expression       Plaintiff had] both receptive and expressive
    and Language Goal. S-4 28      deficits . . . . [t]he latter is particularly true with
    of 43.                         increasingly complex linguistic material.” P-21
                                   15 of 19.

                                   Defendant found that Plaintiff “had difficulty
                                   verbally combining multiple ideas . . .
                                   completing idioms or expressions, and providing
                                   explanations.” P-21 5 of 19.
5   Social Skills and Oral         Defendant found that Plaintiff had “difficulty
    Communication Goal. S-4 29     with a critical aspect of social pragmatic success;
    of 43.                         he does not accurately recognize or pick up on
                                   the nonverbal clues in his environment which
                                   reveal how others feel or their experiences.” P-
                                   21 11 of 19.
6   Self-advocacy Skills,          Parents expressed, as memorialized in the IEP,
    Organization Skills, and       that Plaintiff “needs to increase his
    Executive Functioning Goal.    independence and advocate on his own behalf.”
    S-4 30 of 43.                  S-4 17 of 43. Parents explained that Plaintiff “is
                                   so accommodating that he has difficulty being an
                                   advocate for himself.” S-4 17 of 43.
7   Social Skills and Anxiety      Defendant found that Plaintiff “appears
    Reduction/Coping Skills        concerned about making mistakes and is
    Goal. S-4 31 or 43.            generally nervous much of the time. Adaptive


                                   22
                                                  skills were universally reported to be below
                                                  expectations.” P-21 12 of 19.

       As this side-by-side chart shows, Plaintiff’s measurable annual goals were reasonably

grounded in the abilities and needs that Defendant identified in connection with its evaluation of

Plaintiff’s educational and developmental circumstances.

                               c. The IEP included thirty-one specially designed instructions
                                  and additional modifications to assist Plaintiff in
                                  accomplishing his goals.

       Having established measurable annual goals reasonably calculated to enable Plaintiff to

progress in view of his circumstances, Defendant properly articulated thirty-one concrete

“specially designed instructions” to assist Plaintiff in reaching these seven goals. Most important

of the thirty-one SDIs, for purposes of this case, were those pertaining to Plaintiff’s goals for

organization skills, social skills, Plaintiff’s need for focus and structure, and Plaintiff’s needs

relating to speech and language.16

       To achieve Plaintiff’s organization skills goal, the IEP included, for example, the

following SDIs:

               Participation in a structured study hall. Class will be scheduled
               within the student’s weekly schedule to assist with organization of
               assignments.
                                                 ...
               [Plaintiff] will have a monthly locker check with an adult to aide in
               organization.
                                                ....
               Provide [Plaintiff] with a writing editing checklist and a graphic
               organizer when he is given a writing assignment or assessment of 2
               or more paragraphs.
                                                ....
               Reinforce self-advocacy skills, encourage [Plaintiff] to ask
               clarifying questions and raise his hand to repeat directions.



16
  See also HOD 12–16 ¶¶ 87–103 (summarizing additional SDIs and connecting the SDIs to
Plaintiff’s measurable annual goals).
                                                  23
S-4 33–35 of 43.

        To achieve Plaintiff’s social skills goal, the IEP included, among others, the following

SDIs:

               Participation in a direct instruction focusing on social skills and
               communication skills. Number of sessions per week will be
               determined per schedule.
                                               ....
               When group work is assigned the teacher should monitor the group
               to ensure that [Plaintiff] has a defined role and participates
               appropriately.

S-4 33–35 of 43.

        Regarding Plaintiff’s weakness in focus and his need for structure and distraction

minimization, the IEP included, among others, the following SDIs:

               Chunking of long term assignments/projects to break down the
               project into smaller, more manageable parts.
                                        ...
               Meet/conference with [Plaintiff] throughout the completion of a
               writing assignment to discuss the writing process and to plan
               ahead.
                                        ...
               Preferential seating near point of instruction to aide in focus and
               minimize distractions.
                                        ...
               Prompt student to remain on task during independent work in all
               core area subjects. Prompts can be visual or verbal.
                                        ...
               Small group testing to assist with distraction and focus during
               assessments.
                                        ...

               When there is a known change in the school schedule, alert
               [Plaintiff] in advance and provide instruction or verbal reminders on
               how to prepare for a smooth transition.
                                        ....
               [Plaintiff] will have access to a safe adult throughout the school
               day.
                                         ...



                                                24
               Case manager will meet with [Plaintiff] at least once a week to
               check in.
                                          ...
               Access to a paraprofessional in the following core subjects; social
               studies, science, math.
                                          ...
               [Plaintiff] will participate in small group, direct instruction class
               for Language Arts using research based computer reading software
               in a double block class setting.

S-4 33–36 of 43.

       In addition to SDIs, the IEP also provided “related services” to Plaintiff to address

Plaintiff’s specific need for speech and language development in the form of a weekly thirty-

minute group speech/language instruction with a certified speech therapist. S-4 36 of 43; HOD

13 ¶ 92.

       Under the IEP, Plaintiff’s speech therapist would not only provide direct instruction to

Plaintiff, but also “obtain vocabulary that would be used in class so that she could conduct pre-

teaching/re-teaching to address [Plaintiff’s] difficulty with complex language and pragmatic

aspects of language.” HOD 13 ¶ 94 (citing Hr’g Tr. 217). Additionally, Plaintiff’s speech

therapist would “contact [Plaintiff’s] teachers and/or case manager to find out if [Plaintiff] was

participating in the class, following the directions, and completing work in order to address these

functional areas with [Plaintiff].” HOD 14 ¶ 95 (citing Hr’g Tr. 230). Plaintiff would also attend

“the Academic Success Center, . . . and the very small group (2 student) Effective

Communications Strategies class.” HOD 14 ¶ 96 (citing Hr’g Tr. 229, 239–40). Finally,

notwithstanding the various speech and language services Plaintiff would receive, Plaintiff had

“the option of changing from small group to individual sessions” if required. HOD 13 ¶ 93

(citing Hr’g Tr. 225–28).




                                                 25
        The hearing officer concluded, as this Court affirms, that Defendant’s proposed SDIs and

program modification were tailored to Plaintiff’s needs and abilities and crafted to enable

Plaintiff to make progress toward accomplishing his measurable annual goals.

        In short, the Court affirms the fact-intensive analysis and decision of the hearing officer.

Defendant’s IEP was reasonably calculated to enable Plaintiff to make progress in light of

Plaintiff’s circumstances. Defendant’s IEP, therefore, offered Plaintiff a FAPE. As Defendant

offered Plaintiff a FAPE, Plaintiff has failed the first prong of the Burlington-Carter test. As

Plaintiff has failed the first prong of the Burlington-Carter test, Plaintiff is not entitled to public

reimbursement for Parents’ unilateral decision to enroll Plaintiff in private school.

        B.      Plaintiff’s Arguments That The IEP Failed To Offer Plaintiff A FAPE Are
                Unavailing

        Notwithstanding the Court’s conclusion that the IEP offered Plaintiff a FAPE, the Court

also will address each of Plaintiff’s specific arguments in turn.

        Plaintiff contends that the District’s IEP failed to provide Plaintiff with a FAPE in three

ways. First, “the IEP does not offer a program that will allow C.F. to make appropriate progress

in all [of Plaintiff’s] areas of need.” Pl.’s Mem. Supp. Mot. Summ. J. 22, ECF No. 19. Second,

the IEP “proposes a placement for [Plaintiff] that [] ignores [Plaintiff’s] compelling need for a

small, highly-structured, distraction-minimized environment with direct and immersive

instruction.” Id. Third, “the IEP was not clear even to the District’s own personnel—let alone

Parents—about how some of its most critical Specially Designed Instruction (“SDI”) and

modifications (most notably the paraprofessional) would be implemented.” Id.




                                                   26
                       1.      That Plaintiff’s IEP may have lacked a discrete measurable
                               goal for each of Plaintiff’s needs is not dispositive on the issue
                               of whether the IEP was reasonably calculated to enable
                               Plaintiff to make appropriate progress.

       Plaintiff complains that the IEP would not have allowed Plaintiff to progress because it

failed to provide goals and specially designed instructions for each of Plaintiff’s known

educational needs. In support of this assertion, Plaintiff points to the IEP’s failure to provide a

discrete “goal for [Plaintiff]’s deficits in recognizing facial expressions, body language, and

other non-verbal cues, or for interpreting tone of voice,” and the IEP’s failure to include a

discrete “goal to build the root skill of organizing and structuring [Plaintiff’s] work.” Pl.’s Mem.

Supp. Mot. Summ. J. 22, ECF No. 19. Plaintiff presented this same argument to the hearing

officer in Plaintiff’s post-hearing briefs and the hearing officer concluded that although the Third

Circuit does not require that an IEP identify a specific goal for each of a child’s needs, in this

case, the IEP’s “goals and SDIs comprehensively address[ed] the constellation of [Plaintiff’s]

needs.” HOD 24. The Court agrees.

       First, a school district “does not need to provide ‘distinct measurable goals for each

recognized need of a disabled student to provide a FAPE.’” L.M. ex rel. M.M. v. Downingtown

Area Sch. Dist., No. 12-CV-5547, 2015 WL 1725091, at *16 (E.D. Pa. Apr. 15, 2015) (citing

Coleman, 983 F. Supp. 2d at 572–73); see also Coleman v. Pottstown Sch. Dist., 581 F. App’x

141, 147 (not precedential) (3d Cir. 2014) (concluding that while a challenged IEP “provided

only three goals—one each for reading, writing, and math” and another IEP “contained only a

reading goal and an incomplete math goal” that it was not improper to find that the School

District was not required to create ‘distinct measurable goals for each recognized need of a

disabled student to provide a FAPE.’”). Indeed, courts have frequently observed that an IEP’s

failure to provide a discrete measurable goal for each recognized need of a student is not

                                                 27
dispositive on the issue of whether an IEP is reasonably calculated to allow the student to make

progress in light of the student’s circumstances. See, e.g., Benjamin A., 2017 WL 3482089, at

*12 (collecting cases in which courts have concluded that failure to include particular

measurable goals in an IEP did not affect students’ rights to FAPE).

       That an IEP need not articulate specific goals or SDIs to provide a FAPE conforms with

the Supreme Court’s guidance that a district court’s “review of an IEP must appreciate that the

question is whether the IEP is reasonable, not whether the court regards it as ideal.” Endrew F.,

137 S. Ct. at 999 (citing Rowley, 458 U.S. at 206–07); see also Susan N. v. Wilson Sch. Dist., 70

F.3d 751, 757 (3d Cir. 1995) (citing Rowley, 458 U.S. at 205–06) (cautioning that district courts

should not “substitute their own notions of sound education policy for those of the educational

agencies they review”); S.C. through Helen C. v. Oxford Area Sch. Dist., No. 17-2990, 2018 WL

5778222, at *3 (3d Cir. Nov. 2, 2018) (not precedential) (explaining that the IDEA requires that

a public school district provide a child with a reasonable, but not perfect educational program).

       Second, as set forth in detail above, contrary to Plaintiff’s argument, the IEP included

measurable annual goals logically and reasonable linked to Plaintiff’s abilities and needs relating

to social skills and communication, and organization.17 While Plaintiff contends that the IEP

lacked a “goal for C.F.’s deficits in recognizing facial expressions, body language, and other

non-verbal cues, or for interpreting tone of voice,” and a “goal to build the root skill of

organizing and structuring [Plaintiff’s] work,” these goals were sufficiently captured by the

seven measurable annual goals articulated in the IEP.18




17
   See above Section IV.A.i.b for an analysis of Plaintiff’s identified abilities and needs and their
relation to Plaintiff’s measurable annual goals.
18
   Id.
                                                 28
       An IEP’s goals need not be articulated in any specific way to be valid. In many cases, for

example, courts have rejected claims that failure by an IEP to articulate specific goals—where

more general goals sufficiently capture the student needs to be addressed—will invalidate an

IEP. See, e.g., Jack J., 2018 WL 3397552 at *29–30 (rejecting a parent’s argument that an IEP

was inadequate because it lacked provisions for “study skills, organizational skills, and executive

functioning skills” where the IEP included goal for “organizational strategies” and SDIs such as

“daily checks with special education teacher” and “use of multi-step directions”); Parker C.,

2017 WL 2888573, at *9 (rejecting parents’ argument that an IEP was inadequate because it did

not include goals for “executive functioning” where the IEP otherwise articulated a goal of “task

initiation and completion”). Thus, the Court concludes that although the IEP may not have

articulated Plaintiff’s measurable annual goals in terms of improving upon “deficits in

recognizing facial expressions, body language, and other non-verbal cues, or for interpreting tone

of voice,” or “ the root skill of organizing and structuring [Plaintiff’s] work,” as Plaintiff might

articulate them, the seven measurable annual goals in the IEP were, nevertheless, reasonably

calculated to address those and others of Plaintiff’s needs.19

                       2.      Defendant’s SDIs adequately provided for Plaintiff’s needs and
                               abilities relating to organization, focus, structure, and
                               distraction minimization.

       Plaintiff next argues that the hearing officer erred in concluding that Defendant’s

placement of Plaintiff in a regular education environment for seventy-five percent of the day was

appropriate given Plaintiff’s circumstances. In support of this argument, Plaintiff points to two

purported failings by the hearing officer. First, Plaintiff contends that the hearing officer




19
  See above Section IV.A.i.a–c for a discussion of the design of Plaintiff’s IEP, including the
construction of Plaintiff’s measurable annual goals.
                                                 29
erroneously discounted the testimony of Plaintiff’s private speech/language therapist’s, Ms.

Wechsler. This error was exacerbated, Plaintiff continues, by the hearing officer’s decision to

exclude the Krauss Report. Second, Plaintiff contends that the hearing officer erred in relying,

almost exclusively, on Plaintiff’s time in private parochial school to conclude that Plaintiff did

not need a small, distraction-minimized, structured environment. Both points are unpersuasive.

       First, given the applicable standard of review—modified de novo review—the Court is

bound by the hearing officer’s live witness credibility determinations, including that Plaintiff’s

expert witness, Ms. Wechsler, was relatively less credible than other witnesses. It is well-

established that a court must defer to a hearing officer’s credibility determinations “unless the

non-testimonial extrinsic evidence in the record would justify a contrary conclusion.” Shore

Reg’l High Sch. Bd. of Educ., 381 F.3d at 199 (emphasis in original). In this case, the Court

concludes that Plaintiff has not adduced sufficient non-testimonial extrinsic evidence to justify

setting aside the hearing officer’s credibility determination of Ms. Wechsler. Even if the Court

were not bound by the standard of review, the Court finds the hearing officer’s credibility

determination was properly supported by the record. Not only was the hearing officer the most

appropriate finder of fact on the issue of credibility in light of her opportunity to observe Ms.

Wechsler’s demeanor and testimony directly, but the hearing officer also explained that Ms.

Wechsler’s testimony was less credible on other grounds. Among other reasons, the hearing

officer explained that while Ms. Wechsler had worked with Plaintiff one-on-one, she had never

“observed [Plaintiff] in any classroom setting.” HOD 19. Ms. Wechsler’s opinion that a

seventy-five percent regular education environment was inappropriate for Plaintiff was,

therefore, less credible than other witnesses who had observed Plaintiff in the classroom and

opined that Plaintiff’s placement was appropriate.



                                                 30
       As the hearing officer’s credibility determination of Ms. Wechsler was not erroneous,

then the hearing officer’s decision to exclude the Krauss Report did not, as Plaintiff argues,

“compound[]” such error. Pl.’s Mem. Supp. 26 n.5, ECF No. 19. The exclusion of the Krauss

Report was, in any event, wholly appropriate.

       The “evaluation[] of the adequacy of an IEP can only be determined ‘as of the time it was

offered to the student, and not at some later date.” Coleman, 983 F. Supp. 2d 543, 564 (E.D. Pa.

2013); see also H.D. ex rel. A.S. v. Cent. Bucks Sch. Dist., 902 F. Supp. 2d 614, 624 (E.D. Pa.

2012) (quoting Bayonne Bd. of Educ., 602 F.3d at 564–65) (providing that “a court should

determine the appropriateness of an IEP as of the time it was made,” it may consider evidence

acquired after the creation of an IEP, but “only to evaluate the reasonableness of the school

district's decisions at the time that they were made”); Jack J., 2018 WL 3397552, at *13 (citing

Endrew F., 137 S. Ct. at 999) (same). Since the Krauss Report was created after the IEP had

been finalized, the Krauss Report could not have been relevant to the issue of whether the IEP

was appropriate. This was precisely the reason that the hearing officer excluded the Krauss

Report. Hr’g Tr. 383:24–384:4. Therefore, the exclusion of the Krauss Report was also not

erroneous.

       Second, Plaintiff’s complaint that the hearing officer erroneously relied on Plaintiff’s

educational history in parochial school as evidence of Plaintiff’s ability to perform in a seventy-

five percent regular education environment is rejected. While Plaintiff correctly notes that the

hearing officer did, in fact, rely on Plaintiff’s parochial school experience to support the

conclusion that his placement was appropriate, Plaintiff incorrectly implies that this was the only

information considered by the hearing officer in reaching this conclusion. Instead, the hearing

officer reasoned that even “[a]ccepting for the sake of argument that [Plaintiff] does require



                                                 31
small highly structured environments, I find that the District’s proposed classes offered those

advantages at a level far above IDEA’s guaranteed ‘basic floor of opportunity.’” HOD 25. The

hearing officer continued:

               [Plaintiff’s] projected schedule for the 2016-2017 year provided a
               double block of Reading/Writing in a special education class with 6
               students and a certified special education teacher; Effective
               Communication Strategies in a special education class with 2
               students and a certified special education teacher; Essentials of
               Algebra in a regular education class with 12 students, a teacher
               certified in regular and special education and a paraprofessional aid;
               Algebra I CP in a regular education class with 16 students, a teacher
               certified in regular and special education and a paraprofessional
               aide; Biology in a regular education class with 17 students, a regular
               education teacher and a paraprofessional aide; Academic Success
               Center (structured study hall), in a regular education class with 13
               students and a special education teacher . . . .

HOD 25 (emphasis added). These facts support the hearing officer’s decision that Plaintiff’s

placement was appropriate even if the hearing officer had not considered Plaintiff’s educational

history in parochial school.

       Although Plaintiff may be enjoying the experience of private schooling and may be

performing exceedingly well under the private school program, this fact does not mean that the

placement offered by Defendant was inappropriate. It is well-recognized that a public school

district “is not required to provide the best possible education to maximize educational benefits.”

J.E. v. Boyertown Area Sch. Dist., 834 F. Supp. 2d 240, 253 (E.D. Pa. 2011) aff’d sub nom. J.E.

ex rel. J.E. v. Boyertown Area Sch. Dist., 452 F. App’x 172 (3d Cir. 2011). Thus, even if a

private school placement may be “a superior placement” for a child, “this does not mean that the

IEP offering [to the child] is not sufficient nor inappropriate.” Id. In this case, the record shows

that Defendant’s IEP and the services offered to Plaintiff not only met but exceeded the




                                                 32
minimum requirements of the IDEA; that Plaintiff has benefited from a private education is

irrelevant.

                       3.      The IEP was sufficiently clear about the implementation of
                               Plaintiff’s SDIs, especially in light of the reality that Plaintiff
                               had not attended a public school since his Kindergarten year.

        Third, and finally, the Court rejects Plaintiff’s argument that “the IEP was not clear even

to the District’s own personnel—let alone Parents—about how some of its most critical [SDI’s]

and modifications (most notably the paraprofessional) would be implemented for [Plaintiff].” Id.

Despite Parents’ contention that the SDIs were unclear, especially the SDIs relating to Plaintiff’s

access to and relationship with trained paraprofessionals, the hearing officer found “given the

testimonial evidence” that the role of the paraprofessional, as conceived . . . [is] straightforward.”

HOD 26. The hearing officer continued explaining that based on testimony presented in the

hearing, the paraprofessional “would be present in classes with more than ten students. This

person would be available to assist [Plaintiff] as well as other students depending on the class.

This person would not ‘be on’ [Plaintiff], given that [Defendant] aims for its students to be as

independent as possible.” HOD 26.

        That Plaintiff’s future interactions with a trained paraprofessional were not outlined for

Plaintiff’s teachers and staff in a rote step-by-step guide is not only fully consistent with the

purpose of the IDEA,20 but also was not surprising given Plaintiff had not been educated in




20
   By its own terms, the IDEA sought to focus educators on the task of providing a “free
appropriate education . . . designed to meet [each child’s] unique needs.” 20 U.S.C. §
1400(d)(1)(A) (emphasis added). Were the Court to insist that the IEP include an inflexible
standard procedure for paraprofessionals interacting and educating Plaintiff, the Court would
impinge on the role of the IEP team, which should “retain[] flexibility to devise an appropriate
program” for each child according to each child’s individual circumstances. Ridley Sch. Dist. v.
M.R., 680 F.3d 260, 276 (3d Cir. 2012). Such a Court-imposed requirement would further
violate the Supreme Court’s warning that courts not “substitute their own notions of sound
                                                  33
public school since Kindergarten and had not received any comprehensive special education

support in his eight years in parochial school. HOD 3 ¶¶ 7–9 (finding Plaintiff did not receive

special education services from the Delaware County Intermediate Unit—a public institution

charged with assisting students eligible for such services—nor did Plaintiff receive

accommodations from his parochial school in this regard). The Court is unpersuaded by

Plaintiff’s argument that the IEP’s SDIs were so vague as to render the IEP inadequate. On the

contrary, the SDIs provided sound guidance for Plaintiff to reach Plaintiff’s measurable annual

goals.

V.       CONCLUSION

         For the foregoing reasons, Plaintiffs’ Motion for Judgment on the Administrative Record

(ECF No. 19) is DENIED and Defendants’ Motion for Judgment on the Administrative Record

(ECF No. 15) is GRANTED. An appropriate Order follows.




education policy for those of the educational agencies they review.” Susan N., 70 F.3d 751, 757
(3d Cir. 1995) (citing Rowley, 458 U.S. at 205–06).
                                                34
